Third District Court of Appeal
                              State of Florida

                       Opinion filed November 19, 2014.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                               No. 3D14-565
                        Lower Tribunal No. 13-24421
                            ________________


                           Luz H. Suarez, et al.,
                                  Appellants,

                                       vs.

                       Space Coast Credit Union,
                                   Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Marvin H.
Gillman, Judge.

      Advocate Law Groups of Florida, P.A., and Monique Sadarangani, for
appellants.

     Blaxberg, Grayson & Kukoff, P.A., and Gaspar Forteza, for appellee.

Before SHEPHERD, C.J., and LAGOA and SCALES, JJ.

     SCALES, J.
      Luz H. Suarez, the Appellant and defendant below, appeals from a final

summary judgment of foreclosure. Upon Appellee Space Coast Credit Union’s

confession of error, we reverse. The Appellee’s affidavit in support of its motion

for summary judgment was untimely and, therefore, should not have been

considered by the trial court.

      On January 20, 2014, the Appellee filed its amended motion for final

summary judgment of foreclosure. Appellee filed a supporting affidavit on

February 6, 2014. The trial court heard the summary judgment motion on February

14, 2014, just eight days after the Appellee filed its affidavit.

      All summary judgment evidence must be filed and served no later than

twenty days before the hearing on the motion. Fla. R. Civ. P. 1.510(c).         A

summary judgment based on untimely summary judgment evidence upon which

the movant relies is subject to reversal. See, e.g., Coastal Caribbean Corp. v.

Rawlings, 361 So. 2d 719 (Fla. 4th DCA 1978).

      We reverse the summary judgment and remand to the trial court for

proceedings consistent with this opinion.

      Reversed and remanded.




                                            2